Per Curiam.—
The first point of defendant’s counsel is not sustainable. In Dodge v. Casey, (1 Miles 13,) it was held that a fieri facias having issued on a judgment, a scire facias was not necessary to enable the plaintiff to have another execution. And the act of June 16, 1836, prescribes no new rule; its provisions for a sci.fa. qua ex, non, relates entirely to cases where no execution has ever been issued. On the second point, however, we think the law is with the defendant. The provisions of the act for this process of attachment of execution are prospective, and do not relate to judgments obtained before the passage of the law. This judgment is of that kind, and the attachment must therefore be quashed.
Rule absolute.